Exhibit 10.01

Citigroup Inc.

Management Committee Long-Term Incentive Program

Award Agreement

1. Award Agreement.  Citigroup Inc. (“Citigroup”) hereby grants to {NAME}
(“Participant”), the award summarized below, pursuant to the terms of the
Management Committee Long-Term Incentive Program (the “Program”).  The terms,
conditions and restrictions applicable to your award are contained in this Award
Agreement, including the attached Appendix (together, the “Agreement”), and are
summarized, along with additional information, in the Program prospectus dated
July 17, 2007, and any applicable prospectus supplements (together, a
“Prospectus”).  Your award is also governed by the Citigroup 1999 Stock
Incentive Plan, as amended and restated effective April 19, 2005, and as it may
be further amended from time to time (the “Plan”).  For the award to be
effective, you must accept the award by signing below, acknowledging that you
have received and read the Prospectus and this Agreement, and returning this
page by no later than            , 2007.

2. Award Summary.

Award Date

 

July 17, 2007 (the “Award Date”)

Fair Market Value of a Share of Citigroup Common Stock on the Award Date

 

$52.19 (the “Award Date Fair Market Value”)

Participant’s Basis for Determining Final Award Value (pursuant to the formula
described in the Appendix)

 

$[   ] (Participant’s “Basis”)

Vesting Date

 

January 5, 2010 (the “Vesting Date”)

Maximum Shares

 

 

 

3. Acceptance and Agreement by Participant. I hereby accept the award described
above, and agree to be bound by the terms, conditions and restrictions
applicable to the award set forth in this Agreement and the Prospectus and I
hereby acknowledge that I have read such documents.  I understand that, except
as otherwise described in the Appendix, my Award will be cancelled if there is a
break in or termination of my employment with the Company on or prior to the
Vesting Date.

CITIGROUP INC.

 

PARTICIPANT’S ACCEPTANCE:

 

 

 

By:

 

 

 

 

 

 

 

[Name]

 

 

Name:

 

 

 

[Title]

 

 

GEID:

 

 

 

1


--------------------------------------------------------------------------------


 

CITIGROUP INC.

MANAGEMENT COMMITTEE LONG-TERM INCENTIVE PROGRAM

AWARD AGREEMENT

APPENDIX

This Appendix constitutes part of the Award Agreement (the “Agreement”) and is
applicable to the Management Committee Long-Term Incentive Program award
summarized on the first page of this Agreement.  This Appendix sets forth the
terms and conditions and other information applicable to the deferred stock
award made to Participant under the Program, as described in the Award Summary
on page 1.  Deferred stock awards made hereunder are hereinafter referred to as
“Awards”.  All Awards are denominated in shares of Citigroup common stock, par
value $.01 per share (referred to herein as “shares” or “Citigroup stock”).  The
“Company”, for purposes of this Agreement, shall mean Citigroup and its
subsidiaries that participate in the Program, except where provided otherwise
herein.

1. Terms and Conditions.  The terms, conditions and restrictions applicable to
the Award are set forth below.  Certain of these provisions, along with other
important information, are summarized in the Program prospectus dated July 17,
2007, and any applicable prospectus supplement (together, the “Prospectus”). 
The terms, conditions, and restrictions of the Award include, but are not
limited to, provisions relating to amendment, vesting, and cancellation of
Awards and restrictions on the transfer of Awards.

By accepting an Award, Participant acknowledges that he or she has read and
understands the Prospectus and the terms and conditions set forth in this
Appendix.  Participant understands that this Award and all other incentive
awards are entirely discretionary and that no right to receive the Award, or any
incentive award, exists absent a prior written agreement to the contrary.

Participant understands that the value that may be realized from an Award, if
any, is contingent and depends on the future market price of Citigroup stock,
among other factors, and that because equity awards are intended to promote
employee retention and stock ownership and to align employees’ interests with
those of stockholders, equity awards are subject to vesting conditions and will
be canceled if vesting conditions are not satisfied.

Any monetary value assigned to an Award in any communication regarding the Award
is contingent, hypothetical, and for illustrative purposes only and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to Participant.  Receipt of
an Award covered by this Agreement, or any other incentive award, is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made in the future, and absent a written agreement to the contrary, the Company
is free to change its practices and policies regarding incentive awards at any
time in its sole discretion.

Any actual, anticipated, or estimated financial benefit to Participant from an
Award is not and shall not be deemed to be an integral part of Participant’s
regular compensation from employment, and any actual, anticipated, or estimated
value of an Award (and/or cancellation of an Award) will not be used in any
measure or calculation of (a) any benefit for Participant under any other
compensatory plan or arrangement of the Company or (b) any statutory, common
law, or other termination or severance payment to Participant, in each case
unless otherwise agreed in writing by the Company.

2.                                     Vesting and Payment of Award.

(a)           The Company shall deliver to each Participant who remains employed
with the Company through and including the Vesting Date the number of Company
shares, if any, not to exceed Participant’s Maximum Shares, equal to (a) the sum
of Participant’s Performance Based Amounts for each Performance Period divided
by (b) the Award Date Fair Market Value (less any fractional share, which shall
be disregarded).  Except as otherwise provided for herein, the Company shall
distribute Participant’s vested Award shares as soon as is reasonably
practicable after the Vesting Date, but in no event later than the last business
day of calendar year 2010.

2


--------------------------------------------------------------------------------


 

(b)           If Participant’s employment with the Company is terminated on
account of death, Disability (as defined in Section 3(b) hereof), or an
involuntary termination other than for Gross Misconduct (as defined in Section
3(f) hereof) prior to the Vesting Date, Participant (or, in the case of
Participant’s death, his or her estate) shall receive his or her Pro Rata
Award.  A Participant’s “Pro Rata Award” shall mean the number of shares, if
any, not to exceed Participant’s Maximum Shares, equal to (i) the sum of (A)
Participant’s Performance Based Amount for each Performance Period (if any)
prior to the Performance Period in which Participant’s Termination Date (as
defined below, and constituting a “separation from service” (within the meaning
of Treas. Reg. 1.409A-1(h)(1)(i), but without regard to the last sentence
thereof)) occurs, and (B) Participant’s Performance Based Amount for the
Performance Period in which Participant’s Termination Date occurs multiplied by
a fraction, the numerator of which is the number of calendar days in the
Performance Period up to and including the Termination Date and the denominator
of which is the number of calendar days in the applicable Performance Period,
divided by (ii) the Award Date Fair Market Value.  The Company shall deliver the
vested shares, if any, by March 15 of the calendar year following the calendar
year that includes the Participant’s Termination Date (the “Pro Rata Award
Distribution Period”), unless payment of the Award is delayed by reason of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
described herein.

(c)           If a Participant has an Eligibility Date after July 17, 2007,
Participant shall receive an Award, not to exceed Participant’s Maximum Shares,
equal to (i) the sum of (A) Participant’s Performance Based Amount for each
Performance Period (if any) after the Performance Period in which Participant’s
Eligibility Date occurs, and (B) Participant’s Performance Based Amount for the
Performance Period in which Participant’s Eligibility Date occurs multiplied by
a fraction, the numerator of which is the number of calendar days in the
Performance Period after and including the Eligibility Date, and the denominator
of which is the number of calendar days in the applicable Performance Period,
divided by (ii) the Award Date Fair Market Value (less any fractional share,
which shall be disregarded).

(d)           Participant’s “Performance Based Amount” for each Performance
Period shall mean the amount equal to the product of (a) one-third of
Participant’s Basis multiplied by (b) the “TSR Score” (as defined in Exhibit A
hereto) for such Performance Period multiplied by (c) the “ROE Score” (as
defined in Exhibit B hereto) for such Performance Period.

(e)           Participant’s “Basis” is indicated in the Award Summary, on page
of 1 of Agreement, and is equal to the lesser of (a) the amount equal to
Participant’s base salary as of July 17, 2007 plus the nominal amount of his or
her annual incentive award granted in January 2007 or (b) $8 million.  For a
Participant whose Eligibility Date is after July 17, 2007 and whose Basis is not
calculable because he or she was not an employee of the Company prior to the
Eligibility Date, a comparable base salary and incentive award amount shall be
used by the Personnel and Compensation Committee of the Citigroup Board of
Directors (the “Committee”) in its sole discretion, provided, however, that
Participant’s Basis shall in no event exceed $8 million.  The Basis of any
Participant with an Eligibility Date after July 17, 2007 shall be reduced by the
nominal pre-tax value of any retention award made after July 1, 2007.

(f)            A “Performance Period” shall mean each of the following periods:
(a) July 1 through December 31, 2007, (b) January 1 through December 31, 2008
and (c) January 1 through December 31, 2009.

(g)           Participant’s “Maximum Shares” is the number of shares of
Citigroup stock indicated in the Award Summary on page 1 of this Agreement and
is equal to 187.5% of Participant’s Basis divided by the Award Date Fair Market
Value (less any fractional share, which shall be disregarded).

(h)           A Participant’s “Eligibility Date” is the later of July 17, 2007
or the date on which Participant becomes a member of Citigroup’s Management
Committee; provided, however, that no employee with an Eligibility Date after
July 17, 2007 shall become a participant in the Program unless specifically
approved by the Committee.

(i)            The “Award Date Fair Market Value” is the amount indicated in the
Award Summary on page 1 of this Agreement.

3


--------------------------------------------------------------------------------


 

Vesting is conditioned, in part, on Participant’s continuous employment with the
Company up to and including the Vesting Date, unless otherwise provided herein.

3. Termination and Interruption of Employment.  Participation in the Program,
including but not limited to Participant’s right to vest in an Award, is
conditioned, in part, upon Participant’s continuous employment with the Company
up to and including the Vesting Date, except as otherwise provided below.

For all purposes related to an Award, Participant’s “Termination Date” shall be
the date of his or her “separation from service” (within the meaning of Treas.
Reg. 1.409A-1(h)(1)(i), but without regard to the last sentence thereof) from
the Company, regardless of any entitlement to notice, payment in lieu of notice,
severance pay, termination pay, pension payment, or the equivalent that may be
provided by any other plan, contract, or law.

If Participant’s continuous employment with the Company terminates or is
interrupted for any reason stated below, Participant’s rights with respect to
the Award, as set forth in the Award Summary, will be affected as described
herein.

(a)           Voluntary Resignation.  If Participant voluntarily terminates his
or her employment with the Company, vesting of the Award will cease, the Award
will be canceled and Participant shall have no further rights of any kind with
respect to the Award as of Participant’s Termination Date.

(b)           Disability. For purposes of the Agreement, “Disability” shall mean
an approved disability leave pursuant to a Company disability policy.  An Award
will continue to vest on schedule during the first six months of Participant’s
Disability.  In the event that Participant experiences a “separation from
service” (within the meaning of Treas. Reg. 1.409A-1(h)(1)(i), but without
regard to the last sentence thereof) from the Company as a result of his or her
Disability, Participant will be entitled to receive a distribution of his or her
Pro Rata Award during the Pro Rata Award Distribution Period.

(c)           Approved Personal Leave of Absence (Non-Statutory Leave).

(i) An Award will continue to vest on schedule during the first six months of
Participant’s personal leave of absence, provided that Participant’s leave of
absence was approved by management of Participant’s business unit in accordance
with the leave of absence policies applicable to Participant (an “approved
personal leave of absence”).  An Award will be canceled as of the date that the
approved personal leave of absence has exceeded six months if such date occurs
prior to the Vesting Date.

(ii) If Participant’s employment terminates for any reason during the first six
months of an approved personal leave of absence, then the applicable subsection
of this Section 3 will apply.

(d)           Statutory Leave of Absence.  The Award will continue to vest
during an approved family medical leave or maternity leave of absence (under the
Family Medical Leave Act of 1993 in the United States), military leave or other
statutory leave of absence, provided that such leave is approved by management
of Participant’s business unit, is provided by applicable law and is taken in
accordance with such law and applicable Company policy (a “statutory leave of
absence”).  If a statutory leave of absence is followed without interruption by
an approved personal leave of absence, the Award will be canceled as of the date
that the combined leaves have exceeded six months if (i) such date occurs prior
to the Vesting Date and (ii) the statutory leave of absence ended prior to the
Vesting Date.  If Participant’s employment terminates for any reason during an
approved statutory leave of absence, then the applicable subsection of this
Section 3 will apply.

(e)           Transfer of Employment.

(i)            If Participant transfers to a subsidiary that is a member of the
“controlled group” of Citigroup (as defined below), including a transfer covered
under the Citigroup Expatriate Program, the Award will continue to vest on
schedule.

4


--------------------------------------------------------------------------------


 

(ii)           If Participant transfers to a subsidiary that is not a member of
the “controlled group” of Citigroup (as defined below), an involuntary
termination other than for Gross Misconduct (as defined in Section 3(f) below)
will occur for purposes of this Agreement.

(iii)          For purposes of this Agreement, “controlled group” has the
meaning set forth in the first sentence of Treas. Reg. § 1.409A-1(h)(3).

(f)            Termination for Gross Misconduct.  For purposes of this
Agreement, “Gross Misconduct” means any conduct that (i) is in competition with
the Company’s business operations, (ii) that breaches any obligation that
Participant owes to the Company or Participant’s duty of loyalty to the Company,
(iii) is materially injurious to the Company, monetarily or otherwise, or (iv)
is otherwise determined by the Committee, in its sole discretion, to constitute
Gross Misconduct.  For purposes of this subsection, “Company” shall mean
Citigroup and any of its subsidiaries. If Participant’s employment is terminated
for Gross Misconduct, Participant’s Award will be cancelled and Participant
shall have no further rights of any kind with respect to the Award.

(g)           Involuntary Termination other than for Gross Misconduct.  If
Participant’s employment is terminated involuntarily other than for Gross
Misconduct, Participant will be entitled to receive his or her Pro Rata Award
during the Pro Rata Award Distribution Period.

(h)           Death.  If Participant’s employment terminates by reason of
Participant’s death, Participant’s estate will be entitled to receive
Participant’s Pro Rata Award during the Pro Rata Award Distribution Period.

(i)            Employing Company is Acquired by Another Entity (Change in
Control).  If Participant is employed by a company or other legal entity other
than Citigroup Inc. that is acquired by another entity in a transaction that is
described in section 409A(a)(2)(A)(v) of the Code and the regulations thereunder
(a “change in control”), the provisions of Section 3(g) shall apply.

(j)            Six Month Delay for Specified Employees.  Notwithstanding any
provision of this Agreement to the contrary, if (i) Participant becomes entitled
to receive a Pro Rata Award as a result of his or her “separation from service”
(within the meaning of Treas. Reg. 1.409A-1(h)(1)(i), but without regard to the
last sentence thereof) due to either (x) his or her Disability (as defined in
Section 3(b) hereof) or (y) an involuntary termination other than for Gross
Misconduct (as defined in Section 3(f) hereof) prior to the Vesting Date and
(ii) such Participant is a “specified employee” (within the meaning of Treas.
Reg. 1.409A-1(i)(1)) at the time of his or her Termination Date, any payment to
such Participant of all or any portion of his or her Award will not be made
until the date which is six months from Participant’s Termination Date or, if
earlier, the date of Participant’s death.  During the six-month deferral period
described in this subsection, Participant will not be entitled to interest,
dividends, dividend equivalents, or any compensation for any loss in market
value or otherwise which occurs during such period.

4. Non-Transferability.  Neither the Award, nor any component of the Award, may
be sold, pledged, hypothecated, assigned, margined or otherwise transferred,
other than by will or the laws of descent and distribution, and no Award or
interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way.  Participant agrees that any
purported transfer shall be null and void, and shall constitute a breach of this
Agreement causing damage to the Company for which the remedy shall be a
cancellation of the Award.  During Participant’s lifetime, all rights with
respect to the Award shall be exercisable only by Participant, and any and all
payments in respect of the Award shall be to Participant only.  The Company
shall be under no obligation to entertain, investigate, respect, preserve,
protect or enforce any actual or purported rights or interests asserted by any
creditor of Participant or any other third party in the Award,

5


--------------------------------------------------------------------------------


 

and Participant agrees to take all reasonable measures to protect the Company
against any such claims being asserted in respect of Participant’s Award and to
reimburse the Company for any and all reasonable expenses it incurs defending
against or complying with any such third-party claims if Participant could have
reasonably acted to prevent such claims from being asserted against the Company.

5. Stockholder Rights.  Participant shall have no rights as a stockholder of
Citigroup over any shares covered by an Award, unless and until shares are
distributed to Participant in connection with the vesting of an Award.  No
dividend equivalents shall be paid or accrued in respect of shares subject to an
Award prior to the Vesting Date of the Award, provided, however, that (i) if
payment of Participant’s Award is deferred pursuant to Section 12(a), then
Participant shall be entitled to the amount provided under Section 12(a)(ii) or
(ii) if payment of Participant’s Award is not deferred pursuant to Section
12(a), except as provided in the following sentence, if the distribution of
Participant’s vested Award shares is made after the Vesting Date, then
Participant shall be entitled to a dollar amount equal to the dollar amount of
any cash dividends that would have been paid to Participant had he or she been a
holder of record of the net, after-tax, number of vested Award shares during the
period commencing on the first business day after the Vesting Date and ending on
the date Participant’s net, after-tax, vested Award shares are distributed in
accordance with Section 2 hereof, such amount to be paid to Participant, without
interest, on the date his or her net, after-tax, vested Award shares are
distributed.  Notwithstanding the foregoing, if Participant is entitled to a Pro
Rata Award pursuant to Section 2(b), neither Participant nor his or her estate,
as the case may be, shall be entitled to any dividends or dividend equivalents
in respect of the shares (if any) subject to the Pro Rata Award with respect to
any period occurring prior to the date on which the Company is required to
distribute such shares to Participant or his or her estate, as the case may be,
in accordance with Section 2(b).

6. Right of Set Off.  Participant agrees that the Company may retain for itself
funds or securities otherwise payable to Participant pursuant to this Award or
any award under any equity award program administered by Citigroup to offset any
amounts paid by the Company to a third party pursuant to any award, judgment, or
settlement of a complaint, arbitration, or lawsuit of which Participant was the
subject; to satisfy any obligation or debt that Participant owes the Company or
its affiliates; or in the event any equity award is canceled pursuant to its
terms, except to the extent prohibited under section 409A of the Code (if
applicable).

7. Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms or communications) in connection with the
Award covered by this Agreement and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors. 
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet site to which
Participant has access.

8. Plan Administration.  The Award described in this Agreement has been granted
subject to the terms of the Plan, and the shares deliverable to Participant in
connection with an Award will be from the shares available for grant pursuant to
the terms of the Plan.

9. Adjustments.

(a)           In the event of any change in Citigroup’s capital structure on
account of (i) any extraordinary dividend, stock dividend, stock split, reverse
stock split or any similar equity restructuring; or (ii) any combination or
exchange of equity securities, merger, consolidation, recapitalization,
reorganization, divestiture or other distribution (other than ordinary cash
dividends) of assets to stockholders, or any other similar event affecting
Citigroup’s capital structure or other corporate event affecting Citigroup’s
total shareholder return or return on equity, to the extent necessary to prevent
the enlargement or diminution of the rights of Participants, the Committee shall
make such appropriate equitable adjustments as may be permitted by the terms of
the Plan and applicable law to the number or kind of shares subject to an Award
and/or the Award Date Fair Market Value with respect to any Award.

6


--------------------------------------------------------------------------------


 

In the event of an adjustment to the kind of shares that are distributed
hereunder, references to “shares” or “Citigroup stock” herein shall be construed
to refer to the shares to which the adjusted Award relates.

(b)           In administering the Awards under the Program and making all
determinations and calculations with respect thereto, the Committee shall have
the absolute right to take into account any event(s) it deems appropriate that
affect the number of Peer Competitor Companies (as defined in Exhibit A) or the
stock or capital structure of the Company or any Peer Competitor Company,
including without limitation (i) substituting a different company or companies
for any of the companies included in the definition of “Peer Competitor Company”
set forth in Exhibit A or adding or removing one or more companies from such
definition, or (ii) adjusting the method by which TSR and/or TSR Scores (as
defined in Exhibit A), ROE and/or ROE Scores (as defined in Exhibit B) and/or
Performance Based Amounts are determined.

(c)           Citigroup shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.  Notwithstanding the foregoing, the Committee may, in its
discretion, decline to adjust any Award made to Participant, if it determines
that such adjustment would violate applicable law or result in adverse tax
consequences to Participant or the Company, and neither the Committee nor
Citigroup shall be bound to compensate Participant for any such adjustment not
made, nor shall they be liable to Participant for any additional personal tax or
other consequences of any adjustments that are made to an Award.

10. Taxes and Tax Residency Status.  By accepting the Award, Participant agrees
to pay all applicable taxes (including but not limited to all income and/or
social taxes) and file all required tax returns in all jurisdictions where
Participant is subject to tax and/or an income tax filing requirement.  If
Participant is an employee in one of Citigroup’s expatriate programs, he or she
agrees to pay all applicable taxes (including but not limited to all income
and/or social taxes) and file all tax returns in accordance with the applicable
expatriate policy.  To assist Citigroup in achieving full compliance with its
obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his or her income tax residency
status and the number and location of workdays outside his or her country of
income tax residency from the date of an Award until the later of the vesting of
an Award or the subsequent sale of any shares received in connection with an
Award.  By signing this Agreement, Participant also agrees to provide, upon
request, information about his or her tax residency status to Citigroup during
such period. Participant will be responsible for any income tax due, including
penalties and interest, arising from any misstatement by Participant regarding
such information.

11. Entire Agreement; No Right to Employment.  The Prospectus and the Agreement
constitute the entire understanding between the Company and Participant
regarding the Award and supersede all previous written, oral, or implied
understandings between the parties hereto about the subject matter hereof,
including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company.  Nothing
contained herein, in the Plan, or in any Prospectus shall confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.

12. Section 162(m) Compliance.  (Under current law, this Section 12 would affect
only proxy officers for the Company’s fiscal year 2010 (the Company’s “named
executive officers” for purposes of the Company’s annual proxy statement filed
in early 2011), other than the CFO.)

(a)           The Award is intended to comply with section 409A of the Code and
shall be interpreted accordingly.  If, prior to payment, the Company anticipates
that the payment of the Award would be non-deductible, in whole or in part, by
reason of section 162(m) of the Code, the payment of the Award, and all other
payments scheduled to be made to Participant that could be delayed by reason of
Treas. Reg. 1.409A-2(b)(7)(i) (e.g., any 2010 vesting of CAP deferred shares),
shall be deferred until the Company’s first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred, in
whole or in part, by application of section 162(m) of the Code.  During such
deferral period and any additional deferral period pursuant to Section 12(b):

7


--------------------------------------------------------------------------------


 

(i)            Participant will not be entitled to interest or any compensation
for any loss in market value or otherwise which occurs during such period; and

(ii)           Participant shall be entitled to a dollar amount equal to the
dollar amount of any cash dividends that would have been paid to Participant on
his or her vested Award shares but for such deferral period.  Any dividend
equivalents that accrue during such deferral period shall be invested in a
notional investment option to be determined by the Committee (or its delegates)
in its sole discretion. An account shall be maintained on the books and records
of the Company (an “Account”) to record the dividend equivalents earned by
Participant during such deferral period, and the subsequent notional investment
performance thereof.  Participant’s Account shall be periodically adjusted to
reflect the equivalent of the earnings, gains and losses that the Account would
have experienced had the Account actually been invested in the investment option
designated by the Committee (or its delegates).  Participant shall be entitled
to a cash payment equal to the balance of his or her Account upon the expiration
of the deferral period.

(b)           If payments cease to be non-deductible as described in Section
12(a) on Participant’s Termination Date and Participant is a “specified
employee” (within the meaning of Treas. Reg. 1.409A-1(i)(1)) as of such
Termination Date, any payment to Participant of all or any portion of his or her
Award (including any amount owed to Participant pursuant to Section 12(a)(ii))
will not be made until the date which is six months from Participant’s
Termination Date or, if earlier, the date of Participant’s death.

13. Amendment.

(a)           The Committee may in, its sole discretion, modify, amend,
terminate or suspend the Award or the Program at any time, except that no
termination, suspension, modification or amendment of the Award or the Program
shall (i) cause the Award or the Program to become subject to, or violate,
section 409A of the Code, or (ii) except as provided in Section 13(b), adversely
affect Participant’s rights with respect to the Award, as determined by the
Committee, without Participant’s written consent.

(b)           The Committee may, in its sole discretion, but shall not be
obligated to, modify or amend the provisions of the Award, the Program and/or
the Plan, as necessary, to conform them to the requirements of section 409A of
the Code.  To the extent Citigroup deems it necessary or appropriate to modify
or amend the Award, the Program or the Plan pursuant to this Section 13,
Participant shall receive a supplement to the Prospectus describing any such
changes.

14. Arbitration.  Any disputes related to the Award shall be resolved by
arbitration in accordance with the Company’s arbitration policies.  In the
absence of an effective arbitration policy, Participant understands and agrees
that any dispute related to an Award shall be submitted to arbitration in
accordance with the rules of the American Arbitration Association, if so elected
by the Company in its sole discretion.  Nothing contained herein shall limit the
Company’s right to obtain injunctive relief in a court of law in aid of
arbitration.

15. Conflict; Governing Law.  In the event of a conflict between the Prospectus
and this Agreement, this Agreement shall control.  In the event of a conflict
between this Agreement and the Plan, the Plan shall control.  This Agreement
shall be governed by the laws of the State of New York (regardless of conflict
of laws principles) as to all matters, including, but not limited to, the
construction, application, validity and administration of the Program.

16. Consent and Disclosure Regarding Use of Personal Information.  In connection
with the grant of this Award, and any other award under the Program or any other
equity award program, and the implementation and administration of any such
program, including, without limitation, Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant’s home country.  By accepting this Award, Participant
explicitly consents (i) to the use of such information for the purpose of being
considered for participation in future equity awards (to the extent he/she is
eligible under applicable

8


--------------------------------------------------------------------------------


 

program guidelines, and without any guarantee that any award will be made); and
(ii) to the use, transfer, processing and storage, electronically or otherwise,
of his/her personal information, as such use has occurred to date, and as such
use may occur in the future, in connection with this or any other equity award,
as further described below.

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its equity award programs, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to an equity
award program.  For such purposes only, personal information may be used by
third parties retained by the Company to assist with the administration and
compliance activities of its equity award programs, and may be transferred by
the company that employs (or any company that has employed) Participant from
Participant’s home country to other Citigroup entities and third parties located
in the United States and in other countries.  Specifically, those parties that
may have access to Participant’s information for the purposes described herein
include, but are not limited to, (i) human resources personnel responsible for
administering the equity award programs, including local and regional equity
award coordinators, and global coordinators located in the United States; (ii)
Participant’s U.S. broker and equity account administrator and trade
facilitator; (iii) Participant’s U.S., regional and local employing entity and
business unit management, including Participant’s supervisor and his/her
superiors; (iv) the Committee or its designee, which is responsible for
administering the Plan; (v) Citigroup’s technology systems support team (but
only to the extent necessary to maintain the proper operation of electronic
information systems that support the equity award programs); and (vi) internal
and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the equity award programs in their respective fields of expertise).

At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of Participant’s personal information except to the extent
the Company is required to provide such information to governmental agencies or
other parties.  Such action will always be undertaken only in accordance with
applicable law. The personal information that Citigroup may collect, process,
store and transfer for the purposes outlined above may include Participant’s
name, nationality, citizenship, tax or other residency status, work
authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and equity award information and history, business unit, employing
entity, and Participant’s beneficiaries and contact information.  Participant
may obtain more details regarding the access and use of his/her personal
information, and may correct or update such information, by contacting his/her
human resources representative or local equity coordinator.

9


--------------------------------------------------------------------------------


 

CITIGROUP INC.

MANAGEMENT COMMITTEE LONG-TERM INCENTIVE PROGRAM

AWARD AGREEMENT APPENDIX

Exhibit A

Except as otherwise defined herein, all capitalized terms shall have the meaning
set forth in the Award Agreement.

“TSR Score” shall mean, with respect to each Performance Period, (a) if A equals
zero, 125%, (b) if A is less than or equal to M, the percentage equal to 25% +
((M-A) ÷ M), or (c) if A is greater than M, 0%.  For purposes of the foregoing
sentence:

“M” means the number of Peer Competitor Company Stocks that are above the Median
in the TSR Ranking.

“A” means the number of Peer Competitor Company Stocks, including the Median,
that are ranked equal to or above Citigroup’s stock in the TSR Ranking.

“Peer Competitor Company Stocks” shall mean the shares of common stock (or
American Depositary Receipts or American Depositary Shares, where applicable)
regularly traded on the NYSE (under the symbol listed below next to the
company’s name) of each of the companies listed below or the publicly traded
equity securities of such other companies as the Committee may designate
(including stock symbols and the applicable stock exchange) as replacement or
additional Peer Competitor Company Stocks from time to time in its sole
discretion.

American Express Company (NYSE: AXP)

Bank of America Corporation (NYSE: BAC)

Bank of New York Mellon Corporation (NYSE: BK)

Capital One Financial Corporation (NYSE: COF)

Credit Suisse Group (NYSE: CS)

Deutsche Bank AG (NYSE: DB)

General Electric Company (NYSE: GE)

Goldman Sachs Group, Inc. (NYSE: GS)

HSBC Holdings PLC (NYSE: HBC)

JP Morgan Chase & Co. (NYSE: JPM)

Lehman Brothers Holdings Inc. (NYSE: LEH)

Merrill Lynch & Co. (NYSE: MER)

Morgan Stanley (NYSE: MS)

UBS A.G. (NYSE: UBS)

Wachovia Corporation (NYSE: WB)

Wells Fargo & Company (NYSE: WFC)

“Median” shall mean (a) if there is an odd number of Peer Competitor Company
Stocks, the middle-performing stock in the TSR Ranking or (b) if there is an
even number of Peer Competitor Company Stocks, the average of the two
middle-performing stocks in the TSR Ranking.

“TSR” means, as to any Performance Period, the cumulative total shareholder
return of a share of Citigroup common stock or Peer Competitor Company Stock (as
applicable), as reported on the Bloomberg Professional Service (“Bloomberg”) for
its “Primary Exchange” and in the “Currency of Security” (each as defined by
Bloomberg), expressed as a percentage rounded to one decimal.

“TSR Ranking” shall mean, with respect to each Performance Period, the then
currently effective list of Peer Competitor Company Stocks arranged in
decreasing order of the TSR achieved by each such company during the Performance
Period, where the first stock listed has the highest TSR of the Peer Competitor
Company Stocks and the last company listed has the lowest shareholder return of
the Peer

10


--------------------------------------------------------------------------------


 

Competitor Company Stocks, as determined by the Committee in its discretion
based on publicly available information.

11


--------------------------------------------------------------------------------


 

CITIGROUP INC.

MANAGEMENT COMMITTEE LONG-TERM INCENTIVE PROGRAM

AWARD AGREEMENT APPENDIX

Exhibit B

Except as otherwise defined herein, all capitalized terms shall have the meaning
set forth in the Award Agreement.

“ROE Score” shall mean, with respect to each Performance Period: (a) 150% if
Citigroup’s ROE is greater than or equal to 20%, (b) 100% if Citigroup’s ROE is
greater than or equal to 18% but less than 20% or (c) 50% if Citigroup’s ROE is
less than 18%.

“ROE” shall mean Citigroup’s return on equity for the Performance Period (i.e.,
Citigroup’s “Income from Continuing Operations” (as defined below) for the
Performance Period divided by Citigroup’s “Average Common Equity” (as defined
below) for the Performance Period)), expressed as an annual percentage.  With
respect to the Performance Period beginning on July 1, 2007 and ending December
31, 2007, ROE shall be measured over the course of the Performance Period on an
annualized basis.

“Income from Continuing Operations” means Citigroup’s after-tax income (or loss)
from continuing operations before cumulative effect of accounting changes, less
dividends from preferred stock, for the applicable Performance Period, as
reported in the Citigroup Quarterly Financial Data Supplement attached as an
exhibit to the Form 8-K that is filed with the Securities and Exchange
Commission immediately following the release of earnings for the last quarter in
the applicable Performance Period, after taking into account the expenses of the
Program.

“Average Common Equity” means, for any given Performance Period, the amount
equal to the sum of Citigroup’s total shareholders’ equity (excluding preferred
stock) as of the end of the month immediately preceding the Performance Period
and as of the end of each month during such Performance Period (each as
determined by the Committee in accordance with generally accepted accounting
principles) divided by (a) 13 (in the case of the Performance Periods ending
December 31, 2008 and December 31, 2009, respectively) or (b) 7 (in the case of
the Performance Period ending December 31, 2007).

12


--------------------------------------------------------------------------------